106 Cal. Rptr. 2d 829 (2001)
89 Cal. App. 4th 1298
Ernesto LOPEZ et al., Plaintiffs and Appellants,
v.
Lori Katherine JARRETT et al., Defendants and Respondents.
No. C035569.
Court of Appeal, Third District.
May 14, 2001.
As Modified June 14, 2001.
Pacheco & Jo, S. Alexandria Jo and Charles A. Pacheco, Sacramento, for Plaintiffs and Appellants. Hardy, Erich, Brown & Wilson and David S. Worthington, Sacramento, for Defendant and Respondent Lori Katherine Jarrett.
Hansen, Boyd, Culhane & Watson, Daniel V. Kohls and Betsy S. Kimball, Sacramento, for Defendant and Respondent Hardy, Erich, Brown & Wilson.
Carroll, Burdick & McDonough and Angela M. Bradstreet, San Francisco, for Defendant and Respondent Stanley J. Bell, Sally Bechthold and Kirk Musacchio.

OPINION ON ORDER DENYING APPLICATION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
SIMS, Acting P.J.
Plaintiffs and appellants, Ernesto Lopez and Aristeo Solorio, and defendants and respondents Law Offices of Stanley J. Bell, Stanley J. Bell, Sally Bechthold and Kirk Musacchio, have applied to this court for determination of good faith settlement.
Such a determination is governed by Code of Civil Procedure section 877.6. The aforementioned parties have cited no authority indicating the provisions of section 877.6 apply to the Court of Appeal. Reading section 877.6 in its entirety, it is apparent the statute applies only to the trial court and not to the Court of Appeal.
The application for determination of good faith settlement is denied.
NICHOLSON and KOLKEY, JJ., concur.